        Case 2:20-cv-00966-NR Document 281 Filed 07/31/20 Page 1 of 8



Matthew J. Carmody
Regina M. Blewitt
Lawrence J. Moran, Jr.
JOYCE, CARMODY & MORAN, P.C.
9 N. Main Street, Suite 4
Pittston, PA 18640
Ph: (570) 602-3560                                          Attorneys for Defendant
Fax: (570) 602-3561                                         Luzerne County Board of Elections


            IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,
                               Civil Action No. 2:20-cv-966-NR
              Plaintiffs,
   v.

 KATHY BOOCKVAR, et al.,
                                               JUDGE J. NICHOLAS RANJAN
                    Defendants.

   DEFENDANT LUZERNE COUNTY ELECTION BOARD’S BRIEF IN
        SUPPORT OF MOTION OF PURSUANT TO RULE 12

      Defendant Luzerne County Board of Elections (“Defendant”), by and through

the undersigned counsel, hereby files the instant Motion pursuant to Federal Rule of

Civil Procedure 12, and moves this court to dismiss the Amended Complaint of

Plaintiffs Donald J. Trump for President, Inc., et al., as follows:

                                     BACKGROUND

      Plaintiffs commenced this lawsuit against the Secretary of the Commonwealth

of Pennsylvania and the Boards of Elections of Pennsylvania’s 67 Counties,

including the instant Defendant Luzerne County Board of Elections.

      In their Amended Complaint seeking declaratory and injunctive relief,

Plaintiffs allege that the Defendants’ administration of Pennsylvania’s June 2, 2020
                                           1
          Case 2:20-cv-00966-NR Document 281 Filed 07/31/20 Page 2 of 8




Primary Election, which was the first election following the General Assembly’s

October 31, 2019 enactment of Act 77, the mail-in voting law, resulted in presumed

violations of state and federal law from Defendants’ hastily moving to a mail-in

voting system. See Amended Complaint, generally. Plaintiffs’ Amended Complaint

is premised on an assumption that Defendants will administer the upcoming

November 3, 2020 General Election in a manner identical to the June 2, 2020

Primary Election 1, and to that end seeks orders, declarations, and/or injunctions

seeking to “prevent Defendants from making the same mistake twice.”                       See

Amended Complaint ⁋ 192.

                                          ARGUMENT

    I.     Motion to Dismiss Plaintiffs’ Claims as Moot

         Plaintiffs’ Amended Complaint should be dismissed as moot as there is no

live justiciable controversy. The factual underpinnings of Plaintiffs’ Amended

Complaint relate exclusively to the Defendants’ administration of prior elections,

including particularly the June 2, 2020 Primary Election. The Plaintiffs’ Amended

Complaint seeks relief by means of orders, declarations, and/or injunctions to direct

and/or guide Defendants in their administration of the upcoming November 3, 2020


1
 Pennsylvania’s Primary Election took place on June 2, 2020 “amid civil unrest, a pandemic, the
introduction of new voting machines in some counties and the debut of mail-in balloting that
pushed county election bureaus to their limits.” See M. Scolforo, “Trump, Biden Win
Pennsylvania Primary Amid Unrest, Pandemic,” Associated Press, Wire Service Content (Jun. 2,
2020) (available at https://www.usnews.com/news/best-states/pennsylvania/ articles/ 2020-06-
02/pennsylvania-primary-begins-despite-unrest-pandemic).
                                              2
        Case 2:20-cv-00966-NR Document 281 Filed 07/31/20 Page 3 of 8




General Election before the Defendants have finalized or publicized policies for the

November 3, 2020 General Election.

      Article III of the United States Constitution specifies that the judicial power

extends only to cases and controversies. Campbell–Ewald Co. v. Gomez, 136 S.Ct.

663, 669 (2016) (citing U.S. Const. art. III, § 2). A case becomes moot when (1)

“the issues presented are no longer ‘live,’” or (2) “the parties lack a legally

cognizable interest in the outcome.” Chafin v. Chafin, 133 S. Ct. 1017 (2013)

(quoting Already, LLC v. Nike, Inc., 133 S. Ct. 721 (2013)).

      While the Third Circuit has recognized that there are exceptions to the

mootness doctrine, no such exception applies here. Specifically, Plaintiffs are

unable to demonstrate that their claims are excepted from mootness because they are

unable to demonstrate “that (1) the challenged action was too short in duration to be

fully litigated to its expiration, and (2) there is a reasonable likelihood [the same

complaining party] will be subjected to the same action again. See Green Party of

Pennsylvania v. Aichele, 103 F. Supp. 3d 681, 694 (E.D. Pa. 2015) (citing Doe v.

Delie, 257 F.3d 309, 313 (3d Cir. 2001)).

      The substantive issues of a claim are only justiciable to the extent that

Plaintiffs demonstrate a likelihood that “the acts complained of will be repeated.”

See N.J. Tpk. Auth. v. Jersey Cent. Power & Light, 772 F.2d 25, 32 (3d Cir. 1985).

(‘Capable of repetition’ is not a synonym for ‘mere speculation.’). “Regarding


                                            3
        Case 2:20-cv-00966-NR Document 281 Filed 07/31/20 Page 4 of 8




repetition, the United States Supreme Court has said that there must be a ‘reasonable

expectation’ or a ‘demonstrated probability’ that the same controversy will recur

involving the same complaining party.” Little v. Tube City Renaissance, No. 2:19-

CV-00172-MJH, 2020 WL 436616, at *1 (W.D. Pa. Jan. 28, 2020) (citing Murphy

v. Hunt, 455 U.S. 478, 482, 102 S. Ct. 1181, 1184 (1982)).

      Here, Plaintiffs fail to plead that they were specifically subject to any concrete

injury resulting from Defendants’ administration of the June 2, 2020 primary

election. Significantly, Plaintiffs also fail to plead and are unable to demonstrate

that there is any reasonable likelihood that they will be subjected to the same

complained of actions again in the June 2, 2020 General Election or, put differently,

that they can demonstrate a likelihood that “the acts complained of will be repeated.”

See N.J. Tpk. Auth. v. Jersey Cent. Power & Light, 772 F.2d 25, 32 (3d Cir. 1985).

      In this regard, Plaintiffs’ Amended Complaint merely states that “there is no

reason to believe things will be different [from the June 2, 2020 Primary Election]

during the November 3, 2020 General Election” and that “Plaintiffs believe that

Defendants intend to repeat this practice in the upcoming November 3, 2020

General Election.”    See Amended Complaint ¶¶ 190, 244 (emphasis added.)

Plaintiffs Amended Complaint fails to advance any specific facts in support of their

contention that the November 3, 2020 General Election will be administered

identically to the June 2, 2020 Primary Election.          Plaintiffs’ mere belief or


                                           4
        Case 2:20-cv-00966-NR Document 281 Filed 07/31/20 Page 5 of 8




speculation is insufficient to exempt Plaintiffs’ claims from the mootness doctrine.

Accordingly, the Plaintiffs’ claims are moot, not justiciable, and should be

dismissed.

      Plaintiffs here essentially seek an impermissible advisory opinion from this

Court in the form of a declaration that the Defendants’ past conduct, specifically that

the administration of the June 2, 2020 Primary Election, was illegal. See Corliss v.

Obrien, 200 Fed. Appx. 80 (3d. Cir. 2006) (A request for declaratory relief is not an

appropriate avenue to challenge violations of rights that have already occurred.)

       Plaintiffs’ requested relief not only asks this Honorable Court to issue an

impermissible advisory opinion, but further asks this Court to make the faulty

assumption that the Defendants will administer the November 3, 2020 General

Election in the same manner that they administered the June 2, 2020 Primary

Election - a supposition which is legally and logically faulty and lacks any support

in Plaintiffs’ Amended Complaint. The circumstances leading up to and during the

June 2, 2020 Primary Election were unprecedented and included civil unrest, a

pandemic, the introduction of new voting machines in 22 counties and the debut of

mail-in balloting. See M. Scolforo, “Trump, Biden Win Pennsylvania Primary Amid

Unrest, Pandemic,” Associated Press, Wire Service Content (Jun. 2, 2020) (available

at   https://www.usnews.com/news/best-states/pennsylvania/        articles/   2020-06-

02/pennsylvania-primary-begins-despite-unrest-pandemic). Plaintiffs have failed to


                                          5
          Case 2:20-cv-00966-NR Document 281 Filed 07/31/20 Page 6 of 8




plead that there exists a demonstrated probability that the controversy alleged with

respect to the factual and circumstantially unique June 2, 2020 Primary Election will

be repeated in the November 3, 2020 General Election. This is because the

Defendants have not yet finalized or publicized the policies for the administration of

the November 3, 2020 General Election.

         Accordingly, the Plaintiffs’ claims are moot, not justiciable, and should be

dismissed.

   II.      Joinder in Defendants’ Motions to Dismiss and Supportive Briefs

   Pursuant to the Court’s July 17, 2020 Scheduling Order (Doc. #124), Defendant

Luzerne County Board of Elections joins in and adopts in their entirety the legal

arguments set forth in the Motions to Dismiss and accompanying briefs filed on

behalf of Defendant Kathy Boockvar, the Secretary of the Commonwealth of

Pennsylvania (Docs. #263 and 264); Defendants Armstrong, Bedford, Blair, Centre,

Columbia, Dauphin, Fayette, Indiana, Lackawanna, Lawrence, Mercer, Montour,

Northumberland, Venango and York County Boards of Elections (Docs. #274 and

275); and Defendants Bucks, Chester, Montgomery and Philadelphia County Boards

of Elections which will be filed on this date as the legal arguments of Luzerne

County Board of Elections in support of its Motion to Dismiss the Plaintiffs’

Amended Complaint and supportive brief.




                                           6
        Case 2:20-cv-00966-NR Document 281 Filed 07/31/20 Page 7 of 8




                                      CONCLUSION

      For the foregoing reasons, and for those reasons as set forth in the motions

and/or briefs in which Defendant joins, Defendant Luzerne County Board of

Elections respectfully requests that this Court dismiss the Amended Complaint of

Plaintiffs Donald J. Trump for President, Inc., et al.



      Respectfully submitted:

                                        s/ Regina M. Blewitt
                                        Lawrence J. Moran, Jr. (PA ID No. 316253)
                                        Regina M. Blewitt (PA ID No. 205644)
                                        Matthew J. Carmody (PA ID No. 206781)
                                        JOYCE, CARMODY & MORAN, P.C.
                                        9 N. Main Street, Suite 4
                                        Pittston, PA 18640
                                        Phone: 570-602-3560
                                        Fax: 570-602-3561
                                        E-mail: ljm@joycecarmody.com

                                               Attorneys for Defendant
                                               Luzerne County Board of Elections
DATED:       July 31, 2020




                                           7
        Case 2:20-cv-00966-NR Document 281 Filed 07/31/20 Page 8 of 8



Matthew J. Carmody
Regina M. Blewitt
Lawrence J. Moran, Jr.
JOYCE, CARMODY & MORAN, P.C.
9 N. Main Street, Suite 4
Pittston, PA 18640
Ph: (570) 602-3560                                        Attorneys for Defendant
Fax: (570) 602-3561                                       Luzerne County Board of Elections


            IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,
                               Civil Action No. 2:20-cv-966-NR
              Plaintiffs,
   v.

 KATHY BOOCKVAR, et al.,
                                             JUDGE J. NICHOLAS RANJAN
                   Defendants.

                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this date a true and correct copy of

the foregoing Brief in Support of the Motion of Defendant Luzerne County Board

of Elections Pursuant to Rule 12 was filed electronically and served via the Court’s

CM/ECF system, pursuant to the Federal Rules of Civil Procedure.


                                              s/ Regina M. Blewitt
                                              Regina M. Blewitt
DATED:       July 31, 2020




                                         8
